DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the communication dated 01/20/2022.
Claims 6, 7, 9, 10 are cancelled.
Claims 1, 4, 5, and 8 are amended.
Claims 1, 2, 3, 4, 5, 8 are presented for examination.

Action is Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Interview Request
In the response dated 1/20/2022 the Applicant requested for the Examiner to contact them to discuss the case. On 3/16/2022 at 1:01PM EST. the Examiner called Mr. Jay J. Jang at 703-236-4500 ext. 4110. Mr. Jang returned the Examiner’s phone call at 1:51 PM EST. See the attached interview notes.


Specification
The abstract has been amended. The abstract now has 133 words and 7 lines. The abstract is accepted. The objection to the abstract is therefore withdrawn.

Claim Rejections - 35 USC § 112
The Applicant has cancelled claims 9 and 10. Therefore the interpretation of claims 9 and 10 under 112 6th is withdrawn.

The Applicant has amended claim 8 to recite “... a storage unit configured to store a program for...”. The storage unit is disclosed to be a memory. Therefore, the claim recites structure. The rejection of claim 8 under 35 USC 112 2nd for lack of clarity is therefore withdrawn.

Claim Rejections - 35 USC § 101
The Applicant has amended the claim to recite “a step of setting, by a control unit... a step of surveying, by a control unit... a step of predicting, by a control unit... a set of setting, by a control unit...”. The Examiner has reviewed the specification and the specification indicates that “the control unit 100 may include a microprocessor, a central processor, and a micro controller...” (par 25). Merely reciting a computer as a tool to implement the abstract idea has been found by the courts to not be indicative of a practical application nor is it significantly more than the abstract idea.



Additionally, the claim has been amended to recite “wherein the danger standard or comfort scale of the age-specific perceived temperature includes a first danger standard for a young group and a second danger standard for an elderly group, the first danger standard for the young group including very hot corresponding to 43 C or more, hot corresponding to 36 to 43, and warm corresponding to 28 to 36C, and the second danger standard for the elderly group including hot corresponding to 40 C or more and hot corresponding to 24 to 40C” which is merely characterizing the numerical bounds or range of the scale. Characterizing a numerical range is not a practical application nor is it significantly more than the abstract idea.

Therefore, it is found that the amended claims are not eligible under 35 USC 101.

The rejection under 35 USC 101 is maintained.


Claim Rejections - 35 USC § 103
The Applicant has amended the claim to recite: “... wherein the danger standard or comfort scale of the age-specific perceived temperature includes a first danger standard for a young group and a second danger standard for an elderly group, the first danger standard for the young group including very hot corresponding to 43 C or more, hot corresponding to 36 to 43, and warm corresponding to 28 to 36C, and the second danger standard for the elderly group including hot corresponding to 40 C or more and 

Further; a review of the prior art found that these limitations are not made obvious by the prior art of record. Therefore the rejection under 35 USC 103 is withdrawn.

End Response to Arguments



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 0 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
Claim 1:
Step 1: yes “method”
Step 2A Prong One: Yes, the claim recites “… setting a thermal comfort scale of age-specific perceived temperature of residents living in a certain area based on an experiment exposed to thermal stress environment in an artificial climate chamber, the method comprising: a step of setting an experimental condition of the experiment exposed to thermal stress environment; a step of surveying an age-specific thermal sensation vote according to the experimental condition of the experiment exposed to thermal stress environment; a step of simulating a predicted mean vote and an age-specific perceived temperature by use of a Klima-Michel model according to measuring elements of the experiment exposed to thermal stress environment; a step of predicting an age-specific thermal sensation vote according to variations in perceived temperature on the basis of the survey results of the age-specific thermal sensation vote according to measuring factors of the environment exposed to the age-specific thermal stress environments and the age-specific perceived temperature and a step of setting a danger standard or comfort scale of the age-specific perceived temperature of the residents living in a certain, wherein the danger standard or comfort scale of the age-specific perceived temperature includes a first danger standard for a young group and a second danger standard for an elderly group, the first danger standard for the young group including very hot corresponding to 43 C or more, hot corresponding to 36 to 43, and warm corresponding to 28 to 36C, and the second danger standard for the elderly group including hot corresponding to 40 C or more and hot corresponding to 24 to 40C” which is a mental process of thinking about temperature and imagining when it might be too hot or too cold.

Step 2A Prong Two: The claim recites “by a control unit” which according to the specification is a processor. Reciting a processor as a tool to perform an abstract idea is not indicative of a practical application.

Additionally, while the claim recites “wherein the danger standard or comfort scale of the age-specific perceived temperature includes a first danger standard for a young group and a second danger standard for an elderly group, the first danger standard for the young group including very hot corresponding to 43 C or more, hot corresponding to 36 to 43, and warm corresponding to 28 to 36C, and the second danger standard for the elderly group including hot corresponding to 40 C or more and hot corresponding to 24 to 40C” which is merely characterizing the numerical bounds or range of the scale. 

Step 2B: No, the claim does not have any additional elements which are significantly more.

Therefore the claim is not eligible under 35 USC 101.

Claim 2:
Step 1: Yes “method”
Step 2A Prong One: Yes, the claim recites “the method for setting the thermal comfort scale of the age-specific perceived temperature according to claim 1, wherein the experiment condition includes an experiment time, and experiment location, an experiment group, an experiment hour, information on a subject’s body belonging to the experiment group, a heat insulting value of clothing, an environmental condition and an exercise loading condition” which are merely elements which are considered as part of the mental process of thinking about and imagining when it might be too hot or too cold. A human is capable of thinking about items, such as, time insulation value of clothing, environmental conditions, etc. and imagining if it is too hot or too cold given the things considered.
Step 2A Prong Two: The whole of the claim is directed towards the mental process and there are no additional elements which rely or use the mental process.

Step 2B: No, the claim does not have any additional elements which are significantly more.

Therefore the claim is not eligible under 35 USC 101.

Claim 3: recites additional elements to consider (temperature, humidity, wind speed) when thinking about if its too hot or too cold. These elements are not a practical application nor are they significantly more.

Claim 4: recites elements which are mathematical equations which characterize thermal variations in the perceived temperature and these elements are not practical applications nor are they significantly more. 

Claim 5: recites elements which are significantly the same as claim 1 and 2. Claim 5 is not eligible under 35 USC 101 due to the same reasons as outlined above for claims 1 and 2.

Claim 8: 
Under step 1: Yes “Apparatus”
With regards to Step 2A Prong 1 and 2, and Step 2B the claim recites elements which are significantly the same as claim 1 and 2. Claim 5 is not eligible under 35 USC 101 due to the same reasons as outlined above for claims 1 and 2.

Potentially Allowable Subject Matter
Claims 1, 2, 4, 5, and 8 are found to contain potentially allowable subject matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art of record teaches the limitations as outlined in the previous Office action, none of these references taken either alone or in combination with the prior art of record disclose “... wherein the danger standard or comfort scale of the age-specific perceived temperature includes a first danger standard for a young group and a second danger standard for an elderly group, the first danger standard for the young group including very hot corresponding to 43 C or more, hot corresponding to 36 to 43, and warm corresponding to 28 to 36C, and the second danger standard for the elderly group including hot corresponding to 40 C or more and hot corresponding to 24 to 40C...” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146